                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

GREGORY TYRRELL,                               )                      8:19CV386
                                               )
                      Plaintiff,               )
                                               )                  MEMORANDUM
       v.                                      )                   AND ORDER
                                               )
ROSALYN COTTON, et al.,                        )
                                               )
                      Defendants.              )



        This matter is before the court on its own motion. It is noted that Plaintiff has submitted
payment of $505.00 for filing and docket fees, rather than the $400.00 amount specified in the
court’s Corrected Order of September 17, 2019 (filing 9). The clerk of the court therefore will be
directed to refund the overpayment of $105.00 to Plaintiff.

       IT IS ORDERED:

       1.      The clerk of the court shall refund to Plaintiff the sum of $105.00.

       2.      Plaintiff is advised that the next step in Plaintiff’s case will be for the court to
               conduct an initial review of Plaintiff’s claims to determine whether summary
               dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this
               initial review in its normal course of business.

       DATED this 9th day of October, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
